Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: Line one recites “The A multi-player video gaming system” Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being obvious over, “ATEN Introduces a New USB-C Multiport Mini Dock for Lag-free Mobile Gaming with a Monitor, Keyboard and Mouse”, hereinafter referred to as ‘ATEN’, in view of “How to Connect your Android Device to a Projector,” hereinafter referred to as ‘How to Connect’ and US 2015/0133218 A1 to Yudintsev.
	Re claim 1, ATEN teaches a multi-player video gaming system (Title, see also the first paragraph of P. 1 of 2 which recites that, “ATEN International [...] today announced the availability of the ATEN UH3236 USB-C Multiport Mini Dock. The new USB-C multiport dock is ATEN’s enhanced portable docking solution and provides multi-task capability as well as delivers lag-free mobile gaming with a monitor, keyboard, and mouse. With ATEN UH3236 users can enjoy a PC-like gaming environment from their Android phone through a single USB-C cable to connect to an external display, a keyboard, and a mouse while also charging and accessing a speedy Ethernet network all at the same time.” (emphasis added) The third paragraph of this page also describes that a 60W power delivery pass through can, “charge a smart phone while users are playing in an intense battle with opponents” (emphasis added in particular to highlight that ATEN’s video gaming system is multi-player)) comprising:
	a) a smartphone having a processor, a memory, an audio in/out port, an input-output port connected to a splitter connector, a network interface, and a power supply (P. 1 of 2 paragraph 1 describes that ATEN’s USB-C Mini Dock is for use with an ANDROID phone or IPAD Pro and P. 2/2 diagrams an exemplary ANDROID smartphone that is connected to the ATEN UH3236 Mini Dock, which as pictured is a splitter connector comprising a permanently-attached USB-C cable and offering VGA, HDMI, Gigabit Ethernet, USB2.0 and USB 3.1 ports. By definition of an ANDROID smartphone, such a device inherently comprises a processor, memory, audio in/out ports, and a power supply, which as described in the third paragraph on P. 1 of 2 can be charged by a 60W power delivery pass through of the ATEN Mini-Dock)
	b) a video game controller wire-connected to the input/output port by a cable extending from the video game controller to the splitter connector (Paragraph 2 of P. 1 of 2 describes that the two USB-A ports of the ATEN mini-dock, which as noted above meets the limitation of being a splitter connector, can be connected to a wired mouse, keyboard, or other USB-compatible device and used by gamers to play such as a battle type game. Refer to P. 2 
	c) a video game display device wire-connected to the input-output port by a cable extending from the video game display device to the splitter connector (P. 1 paragraphs 1-2 describes that the ATEN Mini Dock provides an HDMI or VGA port “that displays in FHD to connect to a big screen such as a monitor or TV” which is described as serving the purpose of creating “better aiming and overall gaming experience”.)
	Although ATEN teaches the same inventive concept substantially as claimed, including that the ATEN UH3236 Mini Dock, which is a wired, splitter connector, enables a mobile device user who is playing a video game using wired input devices connected to the USB-C input/output port of the phone to also connect a large, external display to the same USB-C phone port through a VGA or HDMI port of the dock, ATEN does not go into detail as to whether this large, external display could be a projector. “How to Connect Your Android Device to a Projector” notes on P. 1/16 that, “Android devices are great, but their small size can sometimes be limiting. When you connect your device to a projector, you can share your screen with others for business or pleasure.” wherein, “you can also connect Android to a TV. Projectors are the better option, though, as they normally project a much bigger screen size than a TV, making them ideal for media playback or data presentations.” P. 6/16 describes how to make a wired connection between an ANDROID phone and a projector, noting that, “With the right cable, you can connect your Android device to a projector that directly uses an HDMI cable”. It would have been obvious to one having ordinary skill in the art at the time of the invention that ATEN’s wired USB-C mini dock, which includes an HDMI output port specifically 
	And although ATEN describes that the Mini Dock can be used with an ANDROID phone, ATEN does not go into detail as to the hardware specifications of such a phone and thus lacks d) earphones and a microphone connected to the audio in/out port.
	Yudintsev is an analogous prior art reference in the art of playing video games on a mobile device that teaches in [0098] that it was known in the art for a mobile phone to comprise an audio jack for the use of headphones and/or a microphone. It would have been further obvious to one having ordinary skill in the art at the time of the invention that the ANDROID phone of ATEN could have had a headphone and microphone device connected to an audio in/out port without causing any unexpected results, as this is a long-known configuration both for telecommunications and gaming purposes to facilitate improved audio quality, noise reduction and privacy over built-in microphones and speakers in phones.
Claims 2, 5, 8, 10, 16 and 17 are rejected under 35 U.S.C. 103 as being obvious over ATEN in view of How to Connect and US 2015/0133218 A1 to Yudintsev and further in view of US 2011/0107220 to Perlman.
	Re claim 2, Although ATEN in view of How to Connect and Yudintsev illustrates an ANDROID phone, a wired input device and a large, external display device being used to 
Re claims 5, 10, 17, As discussed in the rejection of claims 1-2 above, ATEN in view of How to Connect, Yudintsev and Perlman teach at least one ANDROID smartphone being wire-connected to a splitter and a large external display that can be an HDMI projector and used for the purpose of multi-player gaming such as first-person-shooter gaming. The additional claim requirement for only one phone to be connected to a projector does not identify any specific structural adaptations or functional requirements lacking in the ATEN, How to Connect, Yudintsev and Perlman combination and as such is seen as an intended-use statement that is not further limiting. Apparatus claims are examined to determine if a claimed invention is structurally distinguished over the prior art, rather than merely functionally distinguished by claimed differences in fields of use, intended use(s), or manner(s) of operating otherwise structurally equivalent devices. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
In the instant case, claiming how many users are connected to an apparatus taught by the prior art does not reveal any difference required of the apparatus itself. 
Re claims 8, 16, these claims sum the limitations of claims 1 and 2, refer to the corresponding rejections above. 
Claims 4, 9, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over ATEN in view of “How to Connect,” Yudintsev and Perlman, and further in view of US 6,328,651 to Lebensfeld et al.
Re claims 4, 9, 13, 18, Although ATEN in view of How to Connect, Yudintsev and Perlman teach the same inventive concept substantially as claimed including that an ANDROID smart phone can be connected through a wired USB-C splitter to a wired HDMI projector and that this system can be used to play online video games, ATEN, How to Connect, Yudintsev and Perlman do not go into detail as to how far the projector should be placed from a surface or how wide the projected image should be. Lebensfeld is an analogous prior art reference in digitally projecting images by a projector onto a surface that teaches that it was known for the distance from the surface to be in the range of 8-10 ft, an illustrative projected width could be 7 ft and that it was known that “the size of the play area may be increased or decreased by increasing or decreasing distance “D” respectively. It would have been obvious to one having ordinary skill in . 
Claims 6, 11, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over ATEN in view of “How to Connect,” and Yudintsev, and further in view of US 2014/0013128 A1 to Wong.
Re claims 6, 11, 14 and 19, Although ATEN in view of “How to Connect,” and Yudintsev teaches the same inventive concept substantially as claimed, ATEN in view of “How to Connect,” and Yudintsev  lacks that the smartphone receives power from the video game projector itself. Wong is an analogous prior art reference for docking a smart phone and connecting a video projector thereto that teaches it was known for the same unit comprising the projector to power and charge the phone – refer to the abstract of Wong and [0034]-[0040]. It would have been obvious to one having ordinary skill in the art at the time of the invention that the wired splitter of ATEN, which admittedly can pass up to 60W of power over USB, could have passed through power from a projector if it was connected over USB instead of HDMI, because USB can pass power and doing so would not have caused any unexpected results. 
Claims 7, 12, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ATEN in view of “How to Connect,” and Yudintsev, and further in view of “Rotor Riot Wired Controller for Android (v1) Review”.
 teaches the same inventive concept substantially as claimed, wherein ATEN admits that the wired game input device could be something other than a keyboard or mouse, ATEN in view of “How to Connect,” and Yudintsev lacks that the smartphone is mounted to a controller. “Rotor Riot” is in direct analog to ATEN because it too is directed to connecting a wired input device to an ANDROID phone for the purpose of gaming. Rotor Riot teaches that it was known in the art to mount an ANDROID smart phone to a wired gaming controller, see the entire Rotor Riot reference especially the diagrams on pp. 2, 3, 4. It would have been further obvious to one having ordinary skill in the art that ATEN could have been improved to offer a controller-mounted phone mount as taught by Rotor Riot without causing any unexpected results, and that it would have additionally been obvious that the illustrated apparatus combined with a compact digital projector such as that described in “How to Connect” would have occupied less than 0.5 cubic feet of space. See additionally the evidentiary reference of “Philips Mobile Projector PicoPixMax” and “Our Review of the Nebula Capsule II Portable Projector” which provide dimensions for mobile digital projectors that support a conclusion of obviousness for the design-choice claimed volume of less than 0.5 cubic feet for a controller, phone and projector. 
Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over ATEN in view of “How to Connect,” and Yudintsev, Perlman and Lebensfield.
Re claim 13, this claim sums the limitations of claims 1, 2, 4 and 5, refer to the rejections of the corresponding claims above. 

Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995. The examiner can normally be reached Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/            Primary Examiner, Art Unit 3715